Title: To Thomas Jefferson from John Brown Cutting, 16 September 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London Sepr. 16. 1788
          
          Your respective favours of Sepr. 4th and 9th are before me. For both but especially for the last accept my sincere thanks. Truth and certainty are always most grateful to the human mind. Your mode of conveying them and the important objects concerning which you enlighten me, render what is naturally pleasant particularly interesting and grateful. As my passage to South Carolina must be regulated by the intelligence I obtain concerning the probability of a speedy, or more retarded commencement of the operations of the general government, as well of the assembling of the legislature, of the particular state to which I am about to resort, I think you may depend upon the fidelity of my correspondence for some weeks yet to come. Especially if the new Congress do not meet until March; and more especially if the circular letter from the Convention of New York shou’d prevail upon two thirds of the states, and among these Carolina, to suspend the functions of that body until another general convention can be convoked to consider and decide upon amendments. Or even if the following alteration of the general constitution shou’d by any mean[s] take place as insisted upon by New York, namely “That the judicial power of the United States, in cases in which a state may be a party, does not extend to authorise any suit by any person against a state”; I fear my proposed negotiation with the state of South Carolina wou’d be baffled, or rather so evidently promise to be abortive as not to be worth attempting.
          
          The August Packet tho’ momently expected is not yet arriv’d here from New York. By the next post I hope to announce to you the accession of North Carolina which I look to receive by the packet, since it seems she was to sail three days later than the date of any of the papers I inclose. Among these papers you will observe a transcript of the conventional letter from New York, and certain other articles, which I have with some industry collected and committed to writing for your entertainment. The sources whence I derived most of those extracts were not to be purchased nor even purloyn’d. To Mr. Parker who will be in Paris when this arrives, I have also inclosed an additional newspaper or two, which he will communicate. Those transcripts and these newspapers taken collectively contain the most recent information of american affairs that can be furnish’d from England. Even if you have ’em already, or fresher intelligence, the bulk of my dispatch will at least evince the energy of my zeal to amuse you. Mr. Barlow will thank you for a perusal of the letter dated Muskingum, as he is personally, poetically, and patriotically, interested in the prosperity of that district. As a supplementary satisfaction both to you Sir and to him, I can inform you that the destruction of New Orleans accidentally by fire has open’d a friendly intercourse between the inhabitants of the Spanish and american territories; pro tempore (ex necessitate rei) a brisk and augmenting commerce is now carrying on to the mutual benefit of the respective parties. Tobacco, Lumber and Grain, with other agricultural articles have been plentifully supplied by our people who in return have been kindly received and handsomely paid in Mexican dollars. How natural such a commerce is and how impracticable to be fetter’d by the one government or the other a few years must demonstrate. I never look over your map of that country without wondering at the short sighted sagacity of our neighbours in attempting to restrain and prohibit a stream of commerce which will take its own course and shape its own channel naturally, and therefore, irresistably. Never do I consider the character of the people who inhabit it without rational delight. A hardy laborious race of independent, civiliz’d freemen, equally distant from the ferocious desine of conquest and the enervation of luxurious refinement, endued with a keen sense of the rights of man, possessing them in their utmost social extent, and neither like the ancient romans or the modern britons disdain to deny any one of them to a single human creature. No nation bordering upon territory of the United States has aught to fear from us excepting only that the mildness  of our laws and the wisdom of our political institutions, if too strongly contrasted by harsh edicts and weak regulations, might tempt the subjects of any arbitrary potentates in our vicinity voluntarily to commute themselves into free citizens and thus become attached to the first empire that mankind have ever erected on the solid foundation of truth, reason or common sense.
          Why the people from whom we so lately seperated shou’d continue to cherish enmity against the United States I cannot discern. Yet that this is the case is too manifest to need any illustration whatever. Nor is the sentiment limited to him or to his peculiar dependents, who might be expected to feel a double portion of personal as well as political mortification. On the contrary it seems to extend to almost every rank, order and party in the kingdom, or at least to a majority of them. Newspapers, altho’ much of the stuff they contain is nugatory and fallacious, especially in England, where the corruption of the best things is sure to commute them into the very worst, yet they are still tolerable indicia of the opinion of political parties that support their editors. I have therefore inclosed the morning Herald the most distinguish’d opposition paper in the country, on account of a fabrication said to be from Virginia, which demonstrates the enmity that I suppose pervades all parties here, so far as a party newspaper can demonstrate it. For it seems that however english parties differ in other points, in this one of dislike to us and our national prosperity they all cordially unite. I have the honor to be with great consideration and attachment, Your Most Obliged & Obed. Servt.,
          
            
              John Brown Cutting
            
          
          
            P.S. Your letters for South Carolina were forwarded by Col. Trumbull, in the London Packet Capt. Cushing.
          
        